Citation Nr: 0119172	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a back disorder 
secondary to service-connected bilateral knee disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from July 1982 until April 
1986.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1997 
rating decision of the Roanoke, Virginia Regional Office (RO) 
which denied service connection for a back disorder secondary 
to service-connected bilateral knee chondromalacia.

The Board notes that the issues of increased ratings for 
right and left knee disabilities were withdrawn from 
appellate consideration by the veteran upon personal hearing 
on appeal in May 2001 before a Member of the Board sitting at 
Washington, DC.  Therefore, the only matter before the Board 
at this time is entitlement to service connection for a back 
disorder as secondary to the service-connected knee 
disabilities.  


REMAND

The veteran asserts that he now has a back disorder which is 
proximately due to or the result of his service-connected 
disabilities of the right and left knees.  He contends that 
service connection is thus warranted for his back.  Service 
connection is currently in effect for chondromalacia of each 
knee, rated separately 10 percent disabling, and degenerative 
joint disease of each knee, rated separately 10 percent 
disabling.

A review of the record reveals that upon VA examination in 
September 1997, the veteran complained of pain, tightness, 
locking and giving way of the left knee.  He stated that he 
was told by a chiropractor (apparently in 1988) that his back 
was out of alignment, and that one hip was higher than the 
order secondary to previous [service-connected] knee surgery.  
He said that he had been provided with a lift for his right 
shoe but that it did not alleviate back pain.  It was 
reported on physical examination that he had a slight pelvic 
tilt to the right which was estimated as one centimeter using 
the iliac crest as the baseline, and sacroiliac dimple for 
measurement.  However, no instability of either knee was 
appreciated.  Following examination, diagnoses included 
mechanical back pain at T12-L1, unlikely related to bilateral 
knee pathology.

When examined by the VA in November 1998, the appellant had 
complaints of constant right knee pain and related that he 
had fallen many times on account of daily giving way.  He 
also noted that he had pain and spasm in the lower back with 
stiffness.  Bulging discs were found with respect to the 
back.  Following a comprehensive joints examination, the 
examiner stated that the back was a "service related" 
disability.  It was reported that the claims folder was 
reviewed prior to the evaluation.  Subsequent thereto, 
however, the same examiner wrote in an addendum dated in 
January 1999 that the severe disc degeneration was not 
directly related to the veteran's knee pathologies, and could 
not have been caused by chondromalacia of the knee caps and 
lateral meniscus.  It was added that the back disorder was 
the result of unrelated injuries or was due to degeneration 
due to defective collagen tissue of the ligament allowing 
herniation of disc material.  It is not clear however, 
whether the arthritis noted in the back was related to the 
arthritis of the knees.

On VA compensation and pension examination in August 2000, 
the veteran reiterated previous complaints relating to the 
knees and back.  Following examination, it was indicated that 
the giving way that the veteran complained of with respect to 
the right knee might have been consistent with some of the 
findings at that time.  The examiner further opined that 
while uneven leg lengths had been felt to cause altered gait 
leading to back pain, in the veteran's case, he had normal 
gait at that time as well as a level pelvis on multiple 
films.  It was noted that from the appellant's physique, he 
appeared to be an aggressive weightlifter.  

The veteran was most recently afforded a VA examination in 
November 2000.  Pertinent history and complaints were 
recited.  Although requested by the RO, it was not indicated 
whether or not the claims folder was reviewed, and no opinion 
was rendered with respect to whether there was an etiological 
relationship between the service-connected bilateral knee 
disability and low back symptomatology.  It was noted that 
his pelvis seemed level on multiple films at this time.

Upon personal hearing on appeal in May 2001, the veteran 
submitted evidence from a private chiropractor who stated 
that the etiology for the onset of the appellant's low back 
symptom complex seemed to be related to an altered gait and 
subsequent lumbar/sacral spinal stress secondary to bilateral 
knee surgery in 1984.

The Board observes in this instance that a VA examiner 
indicated in September 1997 that the veteran had some degree 
of pelvic tilt.  However, another VA examiner stated in 
August 2000 that the veteran had normal gait at that time as 
well as a level pelvis on multiple films.  Review of the 
clinical data also indicates that he has complaints of 
frequent giving way of the knees, but that they have been 
found to be essentially stable on several examinations.  
However, the VA examiner in August 2000 seemed to indicate 
that some instability might be consistent with some of the 
findings at that time.  As well, while the VA physicians have 
substantially stated that there is no relationship between 
the service-connected knees and the back disorder, the 
veteran's private chiropractor has provided a totally 
contrary assessment.  The Board thus finds there is some 
discrepancy and/or conflict in several aspects of the 
evidence which requires clarification or reconciliation.  In 
view of such, the Board finds that a more corroborating 
evaluation by a specialist is indicated as to this matter for 
a more comprehensive assessment of the clinical data.  The 
Board also notes that the RO has not addressed the question 
as to whether the low back disorder is secondary to service-
connected knee disability pursuant to Allen v. Brown, 7 
Vet.App. 439, 448-449 (1995).  Therefore, further development 
is warranted.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional examination by a 
specialist, when indicated, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

Additionally, it is noted that during the course of this 
appeal a new law has become effective.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  This 
provides certain notice and development provisions which the 
Board concludes compels some additional development in this 
matter.  The Board observes in this regard that the RO has 
not adjudicated the veteran's claim under the new protocols.  
The Board notes that the veteran received ongoing VA 
outpatient treatment in the past, and that clinic notes 
dating to December 1998 are of record.  Consequently, any 
additional records in this regard should be requested and 
secured.  As well, private clinical records may also be 
outstanding and should be requested. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain a complete copy of all relevant 
records of VA treatment from January 
1999.  To this end, the appellant should 
be also be asked to provide the names 
and addresses of any medical care 
providers not already of record, who 
treated him for knee and back 
disabilities so that such records may be 
requested.  

2.  The veteran should be scheduled for 
examination by a VA orthopedic 
physician.  The examiner should review 
of the record and an provide an opinion 
as to the nature and etiology of the 
veteran's back disability.  This opinion 
should comment on and clarify if 
possible, controversies concerning 
pelvic tilt and knee instability.  Based 
on a review of all pertinent medical 
documentation and history on file, the 
examiner is requested to provide an 
opinion as to whether there was any 
etiological relationship between the 
service-connected knee disabilities and 
the veteran's low back on a secondary 
basis, to include whether or not the 
back has been aggravated by the 
veteran's knees.  The examiner should 
reconcile his/her opinion with any 
conflicting medical assessment of 
record.  The examination report should 
set forth in a clear, comprehensive, and 
legible manner all pertinent findings, 
and should include complete rationale 
for the opinion expressed. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000). 

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for a back disorder 
as secondary to or aggravated by the 
veteran's service-connected knee 
disorders (See 38 C.F.R. § 3.310 (2000) 
and Allen v. Brown, 7 Vet.App. 439, 448-
449 (1995)) to determine whether or not 
it may be granted.  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




